RECOMMENDED FOR PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 20a0086p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



 JEREMIAH A. LEAVY,                                          ┐
                                  Petitioner-Appellant,      │
                                                             │
                                                              >        No. 18-6246
        v.                                                   │
                                                             │
                                                             │
 KENNETH D. HUTCHISON, Warden,                               │
                            Respondent-Appellee.             │
                                                             ┘

                          Appeal from the United States District Court
                       for the Western District of Tennessee at Memphis.
                      No. 2:05-cv-02916—J. Daniel Breen, District Judge.

                               Decided and Filed: March 19, 2020

                    Before: NORRIS, SUTTON, and BUSH, Circuit Judges.
                                  _________________

                                            LITIGANT

ON RESPONSE TO SHOW-CAUSE ORDER:                              Jeremiah A. Leavy, Mountain City,
Tennessee, pro se.
                                      _________________

                                             OPINION
                                      _________________

       PER CURIAM. A Tennessee jury convicted Jeremiah A. Leavy of premeditated, first-
degree murder (and a slew of other crimes) in 1998. After exhausting his remedies in the state
courts, he petitioned for a writ of habeas corpus under 28 U.S.C. § 2254, which the district court
denied in June 2006. More than a decade later, Leavy moved for relief from that judgment under
Civil Rule 60(b). In August 2018, the district court denied that request too. Leavy now appeals
the district court’s decision. We dismiss his appeal as untimely.
 No. 18-6246                              Leavy v. Hutchison                              Page 2


       On the morning of April 27, 1997, Leavy and three friends broke into the home of
71-year-old James Terry, Sr. After “ransacking” the house, they “sat down to watch basketball
on television” and waited for Terry to return home. R. 4 at 3. When Terry returned from visiting
his ailing wife at the local nursing home, the young men ambushed him. They bound his hands
and feet with duct tape, carried him into the bathroom, and placed him in a bathtub they had
filled with water and kerosene. Then they weighed him down with “blankets, drapes, and pieces
of furniture.” Id. Terry died.

       Leavy and his friends helped themselves to “twenty dollars from [Terry’s] wallet, a
microwave oven, and a kerosene space heater . . . and spent the afternoon driving around [in
Terry’s car] eating snacks purchased with [his] money.” Id. They called it a day around
4:00 p.m. when the car got stuck in the mud, after which they hitchhiked home.

       A Tipton County, Tennessee jury convicted Leavy of first-degree murder (and other
crimes he committed during the break-in) in March 1998. The court sentenced him to life in
prison. Resisting these convictions, Leavy petitioned the district court for a writ of habeas
corpus under 28 U.S.C. § 2254 after exhausting his remedies in the state courts. The district
court denied his petition in June 2006.

       Seeking to reopen his federal habeas proceedings more than a decade later, Leavy moved
for relief from that judgment under Civil Rule 60(b) in February 2017. The district court denied
the motion on August 24, 2018 and entered a formal judgment on September 12.               Leavy
requested a certificate of appealability from our court on October 9, 2018, which we construed as
a notice of appeal.

       Litigants generally have 30 days from the district court’s entry of a final judgment or
final order to file a notice of appeal.      28 U.S.C. § 2107(a); Fed. R. App. P. 4(a)(1)(A).
Otherwise, we lack jurisdiction to hear the appeal. Hamer v. Neighborhood Hous. Servs. of Chi.,
138 S. Ct. 13, 19–21 (2017). But which document starts the clock? For Rule 60(b) motions, the
rules make clear that the order does. See Fed. R. App. P. 4(a)(7)(A)(i); Fed. R. Civ. P. 58(a)(5).
That means Leavy’s time to appeal expired on September 24, 2018. Two more conclusions
follow: Leavy’s October 9 appeal is untimely, and we thus lack jurisdiction to hear it.
 No. 18-6246                            Leavy v. Hutchison                                 Page 3


       That the district court later entered a formal judgment in Leavy’s case does not change
the appeal deadline or restart the clock. See United States v. Bradley, 882 F.3d 390, 394 (2d Cir.
2018); Whittington v. Milby, 928 F.2d 188, 191–92 (6th Cir. 1991). Only if a subsequent order
or judgment “change[s] matters of substance,” Bradley, 882 F.3d at 394 (quotation omitted), or
“disturb[s] or revise[s] legal rights settled by [the earlier] order,” Whittington, 928 F.2d at 191
(quotation omitted), does the appeals clock reset. The September 12 judgment lacks any of these
hallmarks.

       A couple courts have gestured toward a different approach. The Ninth Circuit has
suggested that “if a district court enters two dispositive orders, each of which is sufficient to
trigger the time for appeal[,] . . . a party should not have to run the risk that the order he may
choose to appeal from” is the wrong one. Ingram v. ACandS, Inc., 977 F.2d 1332, 1339 (9th Cir.
1992); cf. Kline v. Dep’t of Health & Human Servs., 927 F.2d 522, 524 (10th Cir. 1991). The
post-2002 Appellate Rules clarify matters at any rate. They give litigants ample notice that they
must appeal within 30 days of a district court’s order disposing of the motions listed in Civil
Rule 58(a). See Fed. R. App. P. 4(a)(7)(A)(i).

       (The Ninth Circuit’s approach by the way would not help Leavy anyhow. The district
court initially docketed and mailed him a civil judgment entered on September 12 in a different
case by mistake. Because the district court only recently corrected its error, Leavy could not
have known at the time that the court also issued a separate judgment in his case.)

       In response to our request that Leavy show cause why his appeal should not be dismissed,
he claims that he mailed a timely notice of appeal to the district court in early September, within
the applicable 30-day time limit. But no record of this filing appears on the district court’s
docket. Leavy’s subsequent application to this court for a certificate of appealability, which
includes a section titled “Procedural History,” likewise makes no mention of a previous notice of
appeal, and he did not submit a copy of the purported document with his show-cause response.

       Leavy relies instead on two declarations, his own and a fellow prisoner’s. See 28 U.S.C.
§ 1746. Both claim that Leavy handed a notice of appeal to prison officials at some point “prior
to September 12.” Pet’r Resp. 4, 6. But these declarations fail to help Leavy’s case. Even if we
 No. 18-6246                            Leavy v. Hutchison                                 Page 4


assume that the September notice of appeal exists in spite of all the evidence to the contrary, the
declarations do not suffice to demonstrate a timely filing. Under the prison mailbox rule, a
prisoner may establish that he timely filed a notice of appeal by supplying a declaration under
penalty of perjury that specifies two things: (1) the date he handed the document to prison
officials and (2) that he pre-paid first class postage. Fed. R. App. P. 4(c)(1). So long as the
prisoner hands the notice of appeal to prison officials before the appeals clock runs, we consider
it timely. Id. But Leavy’s declaration fails on both scores. He gives only a vague description of
when he mailed the document and says only that he handed it to prison officials, not that he paid
for postage. “The postage requirement is important: [M]ail bearing a stamp gets going, but an
unstamped document may linger.” United States v. Craig, 368 F.3d 738, 740 (7th Cir. 2004).

       We dismiss Leavy’s appeal for lack of jurisdiction.